DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 08/12/2020 have been accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14 & 19-20) in the reply filed on 07/26/2022 is acknowledged. Claims are 15-18 are withdrawn. 
Claim Objections
Claims 19-20 are objected to because of the following informalities:
Claim 19 recites the limitation "a data read operation to the memory cell array so that a read data stored " in 11, “a read data stored” is the same as “a data read” cited at the beginning of line 11.  Is this the same data read that was read during the operation being stored or a different data read that is being stored? Furthermore, “a data read”, is data a singular or plural? If it is singular should be changed to “datum” and if it is plural, it should be without “a”.  Please make any required analogous changes in the dependent claim 20. Claim 20 is objected because of their dependency to the rejected base claim 1. According to specification [0021], clearly it is a read operation, not a “a data read operation”, to be consistent and clear throughout the claim it is suggested to change each instance of “ a data read operation to the memory cell array so that a read data stored”, it is suggested to change to “ a read operation to the memory cell array so that read data stored”, respectively.  Please make any required analogous changes in the dependent claim 20. Claim 20 is objected because of their dependency to the objected base claim 19.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " of one of the plurality of internal signals" in 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it is same signal of the one of the plurality of internal signals that is measured at the first time period or a different signal? According to claim 4, the first active edge and the second active edge has different internal signals among the plurality of internal signals.  Please, make a correction accordingly. Claims 2-14 are rejected because of their dependency to the rejected base claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hara et al (US20090092000 FIG 4 & 11; [0092-0092] discloses active and standby mode, wherein the VPP for different memory block has different length of pluses in different operation mode).
Robbe et al (US20070116169 FIG 2; claim 1; discloses measuring phase difference, having active edge, wherein when the active edge of the reference signal is within a measurement window, has opposite signals (e.g., first pulse opposite to the second pulse). 
Vereen et al (US20060274875 FIG 2; claim 3, discloses logic measurement circuit configured to determined which of phase frame pulse coincides with the active edge of the sampled clk signal). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827